      Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 1 of 19



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
JOHN FINNEY, et al.           :         Civ. No. 3:20CV00158(JCH)
                              :
v.                            :
                              :
CONNECTICUT, et al.           :         February 24, 2020
                              :
------------------------------x

                          RECOMMENDED RULING

     This matter is before the Court on an initial review of a

Complaint [Doc. #1] filed by self-represented plaintiff John

Finney (“plaintiff” or “Finney”). For the reasons set forth

below, the Court recommends that the Complaint [Doc. #1] be

DISMISSED, with prejudice, pursuant to 28 U.S.C.

§1915(e)(2)(B)(ii). The Court also recommends that a filing

injunction issue against this plaintiff.

I.   Background

     Plaintiff brings this action against a number of

defendants, which are listed as follows on the form Complaint:

     Connecticut
     New Jersey
     Michelle, Mignonne, Shirley, Damian Thomas
     Attorneys, Fiedler, Odom, Saurez
     Julio Olivieri & Carmen Castano
     Camerons Auto, Carlos Rizzaro
     Dr. Sohrad Zahedi

Doc. #1 at 1 (sic). The Complaint consists of three basic

elements: (1) a partially completed “Civil Rights Complaint”


                                    1
      Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 2 of 19



form, Doc. #1 at 1-5; (2) a lengthy narrative document

apparently prepared by plaintiff, see Doc. #1-1 at 1-235; and

(3) numerous attachments, most of which appear to relate to

proceedings in various state courts, including docket sheets,

orders and pleadings filed in other matters, police reports, and

reports regarding plaintiff’s mental health. See Doc. #1-1 at

236-399.

    Plaintiff purports to bring the Complaint on behalf of

himself and an individual identified as Sarah Olivieri

(“Olivieri”). See Doc. #1 at 1. As bases for jurisdiction,

plaintiff cites 42 U.S.C. 1983, Bivens v. Six unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), 28

U.S.C. §1332, 28 U.S.C. §1367, Title VII, and the Fourteenth

Amendment. See Doc. #1 at 2.

    In the section of the Complaint form asking for a brief

description of the background of the case, plaintiff states:

    Defendants conspired together to retaliate on the 1st
    amendment right of the Plaintiff. Said Defendants
    Manufactured a bunch of false causes of Action amounting
    to Sabotage and Entrapment. It has been 6yrs since the
    Plaintiff has heard or seen from his daughter; and these
    judges willfully extend this undue delay with their own
    fraudulent activity.

Doc. #1 at 3 (sic). In his Request for Relief, plaintiff states:

    I request the following relief:
         Civil and Criminal Prosecution
         Fair and Impartial Court
         Not be to be distracted w/ridiculous laws ie, 52-
         190 – an opinion – from a Corporate bias individual

                                    2
      Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 3 of 19




Id. at 5 (sic).

    Plaintiff has filed seven prior cases in this District,

each of which was dismissed at the initial review stage. Five of

these cases raise claims related directly to the child custody

disputes that appear to underlie this matter. See John Kell

Finney v. Michelle T. Finney, et al., No. 3:14CV00093(RNC); John

K. Finney v. James Farber, et al., No. 3:16CV01677(VAB); John K.

Finney v. Carlos Rizzaro, et al., No. 3:17CV01518(JCH); John K.

Finney v. Harris Lyfshitz, et al., No. 3:18CV01427(AWT); John K.

Finney, et al. v. Dolan, et al., No. 3:19CV01782(KAD). One

relates to a discrete dispute concerning the towing of

plaintiff’s vehicle, see John K. Finney v. Cameron’s Auto

Towing, et al., No. 3:18CV00502(SRU), but plaintiff names

Cameron’s Auto, the lead defendant in that case, as a defendant

in this action as well. Finally, one prior case presents an

issue related to disputed motor vehicle fines, but the Amended

Complaint in that case makes references to the family court

issues presented here. See John K. Finney v. NJDMV, No.

3:19CV01360(KAD), Doc. #10 at 5.

    The Court also notes that in the most recently filed and

dismissed prior action, Finney, et al. v. Dolan, et al., No.

3:19CV01782(KAD), plaintiff purported to bring a claim on behalf

of Olivieri, as he does here.


                                    3
       Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 4 of 19



II.   Standard of Review

      The determination of whether an in forma pauperis plaintiff

should be permitted to proceed under 28 U.S.C. §1915 involves

two separate considerations. The Court must first determine

whether plaintiff may proceed with the action without prepaying

the filing fee in full. See 28 U.S.C. §1915(a). The Court has

already addressed that issue. See Doc. #9. Second, 28 U.S.C.

§1915 provides that “the court shall dismiss the case at any

time if the court determines that” the case “fails to state a

claim on which relief may be granted[.]” 28 U.S.C.

§1915(e)(2)(B)(ii). In the interest of efficiency, the Court

reviews the merits of complaints filed pursuant to 28 U.S.C.

§1915 shortly after filing.

      The Court ordinarily construes complaints filed by self-

represented plaintiffs liberally. See McLeod v. Jewish Guild for

the Blind, 864 F.3d 154, 156 (2d Cir. 2017). The Court exercises

caution in dismissing a case sua sponte, and “unless the court

can rule out any possibility, however unlikely it might be, that

an amended complaint would succeed in stating a claim[,]” the

Court will usually permit “a pro se plaintiff who is proceeding

in forma pauperis” to file an amended complaint that attempts to

state a claim upon which relief may be granted. Gomez v. USAA

Fed. Sav. Bank, 171 F.3d 794, 796 (2d Cir. 1999).

      However, the rationale for affording special solicitude to

                                     4
      Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 5 of 19



self-represented litigants is reduced where, as here, a self-

represented plaintiff has experience with litigation. See

Davidson v. Flynn, 32 F.3d 27, 31 (2d Cir. 1994) (concluding

that sparse pleadings, typically sufficient to allow leave to

amend for a self-represented plaintiff unfamiliar with the legal

system, were insufficient for a repeat self-represented

litigant). In such cases, “the deference usually granted to pro

se plaintiffs need not be expansively drawn.” Johnson v.

Eggersdorf, 8 F. App’x 140, 143 (2d Cir. 2001). As noted,

plaintiff has filed seven prior cases in this District in the

last six years. In each of those cases, the Court issued a

carefully written Initial Review Order, explaining the reasons

that the claims would not be permitted to proceed to service of

process. Plaintiff has been given ample opportunity to learn the

requirements of jurisdiction and civil litigation.1 Accordingly,

Finney is not entitled to the expansive deference typically

given to self-represented plaintiffs.

III. Claims purportedly brought on behalf of Sarah Olivieri

     Plaintiff purports to bring this Complaint on behalf of

himself and Olivieri. See Doc. #1 at 1. Olivieri has not signed

any of the documents, nor provided any indication that she




1 Plaintiff has also previously represented that he has been
“studying the practice of law.” See Finney, et al. v. Dolan, et
al., No. 3:19CV01782(KAD), Doc. #3 at 5.
                                    5
      Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 6 of 19



wishes to participate in this litigation. Olivieri has not

completed an application to proceed in forma pauperis. Plaintiff

previously filed an action that similarly claimed to be brought

on Olivieri’s behalf, see Finney, et al. v. Dolan, et al., No.

3:19CV01782(KAD), and the Court cautioned him at that time:

“Finney cannot represent anyone other than himself in this

matter.” Id., Doc. #9 at 5.

    As plaintiff has previously been advised, a person “may

plead and conduct” his or her case “personally or by counsel”

only. 28 U.S.C. §1654. “[T]he statute does not permit unlicensed

laymen to represent anyone other than themselves.” Berrios v.

New York City Hous. Auth., 564 F.3d 130, 132 (2d Cir. 2009)

(citations and quotation marks omitted). Finney, as a “pro se

litigant cannot appear on another person’s behalf.” G4 Concept

Mktg., Inc. v. MasterCard Int’l, 670 F. Supp. 2d 197, 200

(W.D.N.Y. 2009) (citation and quotation marks omitted).

    Plaintiff is not an attorney, and therefore is not

permitted to bring an action on behalf of anyone other than

himself. Accordingly, all claims purportedly asserted on behalf

of Olivieri should be DISMISSED, with prejudice.

    Plaintiff is hereby advised that any future attempt to

assert claims on behalf of Olivieri or any other third party

will result in the imposition of sanctions against him.



                                    6
       Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 7 of 19



IV.   Subject Matter Jurisdiction

      The Court lacks subject matter jurisdiction over this

action under various abstention doctrines. The Court has an

independent obligation “to inquire as to subject matter

jurisdiction and satisfy itself that such jurisdiction exists.”

Da Silva v. Kinsho Int’l Corp., 229 F.3d 358, 361 (2d Cir.

2000). Here, plaintiff asserts federal question jurisdiction

under a variety of theories. See Doc. #1 at 2. However,

plaintiff appears to be attempting to challenge prior state

court rulings regarding domestic relations or child custody

matters. The bulk of the information included in, and attached

to, the Complaint relates to such matters. Indeed, plaintiff

describes the first defendant to this action, named in the

caption only as “Connecticut[,]” as referring to “Judge New

Britain Superior Court[,]” and the second defendant, named in

the caption as “New Jersey[,]” as referring to “Judge Sussex

County Superior Court & Andover Municipal Court[.]” Doc. #1 at

1-2 (sic).

      The form Complaint asserts: “It has been 6yrs since the

Plaintiff has heard or seen from his daughter; and these judges

willfully extend this undue delay with their own fraudulent

activity.” Id. at 3 (sic). In the narrative attached to the

Complaint plaintiff states: “This matter commenced due to a (6

year on-going) Interstate Parental Kidnapping matter where

                                     7
       Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 8 of 19



multiple state courts have aided and abetted[.]” Doc. #1-1 at

25.

      This Court is precluded by the “domestic relations”

exception to federal jurisdiction from hearing such claims,

regardless of the basis plaintiff asserts for jurisdiction.

“[T]he domestic relations exception, as articulated by this

Court since Barber [v. Barber, 62 U.S. 582 (1858)], divests the

federal courts of power to issue divorce, alimony, and child

custody decrees.” Ankenbrandt v. Richards, 504 U.S. 689, 703

(1992). “[I]t has been uniformly held that federal courts do not

adjudicate cases involving the custody of minors and, a

fortiori, rights of visitation.” Hernstadt v. Hernstadt, 373

F.2d 316, 317 (2d Cir. 1967); see also Grohs v. Grohs, No.

3:17CV01605(SRU), 2017 WL 4678182, at *5 (D. Conn. Oct. 17,

2017) (“Even when a federal question is presented, federal

courts decline to hear disputes which would deeply involve them

in adjudicating domestic matters.” (citation and quotation marks

omitted)), adhered to on reconsideration, 2017 WL 5171845 (Nov.

8, 2017). While plaintiff has entangled his claims in hundreds

of pages of narrative, exhibits, and the naming of extraneous

defendants, the gravamen of his complaint remains clear:

Plaintiff seeks to undo the orders of state courts regarding his

parental rights. The resolution of plaintiff’s claims would



                                     8
      Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 9 of 19



require the court to adjudicate a domestic relations matter. The

exercise of federal jurisdiction would therefore be improper.

    Because plaintiff seeks to challenge orders entered by the

state courts of Connecticut or New Jersey or both, the Rooker-

Feldman doctrine also applies. Under this doctrine, a District

Court lacks “subject matter jurisdiction over a case if the

exercise of jurisdiction over that case would result in the

reversal or modification of a state court judgment. Such

jurisdiction is lacking because within the federal system, only

the Supreme Court may review a state court judgment.”

Hachamovitch v. DeBuono, 159 F.3d 687, 693 (2d Cir. 1998).

“Thus, federal district courts do not have jurisdiction over

claims that have already been decided, or that are inextricably

intertwined with issues that have already been decided, by a

state court.” Mitchell v. Fishbein, 377 F.3d 157, 165 (2d Cir.

2004) (citation and quotation marks omitted; emphasis removed).

Plaintiff seeks to have this Court reverse or modify a state

court judgment, and to invalidate one or more prior state court

rulings. This the Court cannot do.

    The Court therefore finds, for both of these reasons, that

it lacks subject matter jurisdiction, and recommends that the

case be DISMISSED.




                                    9
     Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 10 of 19



V.   Other Defects in the Complaint

     Even if the Court had jurisdiction to hear plaintiff’s

claims, the Complaint would be subject to dismissal for failure

to state a claim. The Complaint states no cognizable claim for

relief, and is so convoluted that it would be impossible to

answer. The Federal Rules of Civil Procedure require that a

complaint contain, inter alia, “a short and plain statement of

the claim showing that the pleader is entitled to relief[.]”

Fed. R. Civ. P. 8(a)(2). This requirement is important “because

the principal function of pleadings under the Federal Rules is

to give the adverse party fair notice of the claim asserted so

as to enable him to answer and prepare for trial.” Salahuddin v.

Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). “Dismissal of a complaint

is proper when it is so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well

disguised.” Russo v. Glasser, 279 F. Supp. 2d 136, 145 (D. Conn.

2003) (citation and quotation marks omitted).

     Plaintiff does not set forth any comprehensible cause of

action in the form Civil Rights Complaint. See generally Doc.

#1. The narrative document attached to the Complaint is not

structured in a way that would permit a defendant to answer it;

it does not set forth plain statements of fact in separate,

numbered paragraphs. Rather, over some 235 pages, plaintiff

presents a lengthy stream of consciousness, together with

                                   10
     Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 11 of 19



hundreds of citations to legal sources of, at best, questionable

value and relevance. See Doc. #1-1 at 1-235. The attachments

provided do not improve the situation. Thus, even if the Court

had subject matter jurisdiction, dismissal of the Complaint

would be appropriate.

    Furthermore, the Complaint appears to attempt to bring

claims against the judges who entered orders or judgments in

prior cases involving plaintiff, and possibly against court

staff or attorneys appointed by the courts. Judges are

absolutely immune from suit for actions taken in their official

capacities. “Judicial immunity applies even if the action the

judge took was in error, was done maliciously, or was in excess

of his authority.” Ramos v. Putnam Family Court, No.

3:15CV01443(VAB), 2017 WL 3083727, at *3 (D. Conn. July 18,

2017) (citations and quotation marks omitted). The Supreme Court

has extended this “absolute immunity to certain others who

perform functions closely associated with the judicial

process[,]” Cleavinger v. Saxner, 474 U.S. 193, 200 (1985), such

as prosecutors, witnesses, hearing examiners, and grand jurors.

To the extent plaintiff asserts claims against particular judges

or those performing judicial functions, any such claims would be

barred by immunity, and thus would be subject to dismissal even

if this Court had jurisdiction.



                                   11
      Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 12 of 19



VI.   Denial of Leave to Amend Complaint

      In many cases, the Court provides a self-represented

plaintiff an opportunity to amend his Complaint. Here, however,

the Court recommends that the Complaint be dismissed with

prejudice, for two reasons. First, there is no likelihood that

amendment will cure the defects in this Complaint. Plaintiff

seeks relief that is simply unavailable from this Court, no

matter how many times he rephrases and refiles his claims.

Amendment would be futile. “The problem with [plaintiff’s]

causes of action is substantive; better pleading will not cure

it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

      Second, plaintiff has, as a practical matter, had the

opportunity to amend his Complaint. This is not, as noted, the

first time plaintiff has brought these claims in this Court.

Plaintiff has filed similar claims over and over, and has been

advised by the Court of the reasons that his claims could not

proceed as presented. He has been specifically informed that the

District Court does not have subject matter jurisdiction over

domestic relations or child custody matters. See Finney v.

Finney, et al., No. 3:14CV00093(RNC) (D. Conn. Feb. 3, 2014),

Doc. #9 at 7-8; Finney v. Lyfshitz, et al., No. 3:18CV01427(AWT)

(D. Conn. Sept. 5, 2018), Doc. #8 at 10-16; Finney, et al. v.

Dolan, et al., No. 3:19CV01782(KAD) (D. Conn. Nov. 20, 2019),

Doc. #9 at 6-8. Permitting further amendment of these claims in

                                    12
     Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 13 of 19



this case is unnecessary. Plaintiff has had ample opportunity to

replead his claims already. Accordingly, the Complaint should be

DISMISSED, with prejudice, pursuant to 28 U.S.C.

§1915(e)(2)(B)(ii).

VII. Filing Injunction

    The Court also recommends that the Court permanently enjoin

Finney from filing additional actions in this Court. “Federal

courts have both the inherent power and the constitutional

obligation to protect their jurisdiction from conduct which

impairs their ability to carry out Article III functions.” In re

Martin Trigona, 737 F.2d 1254, 1261 (2d Cir. 1984). “The filing

of repetitive and frivolous suits constitutes the type of abuse

for which an injunction forbidding further litigation may be an

appropriate sanction.” Shafii v. British Airways, PLC, 83 F.3d

566, 571 (2d Cir. 1996). The Court finds that such a sanction is

appropriate here.

    [A] district court, in determining whether or not to
    restrict a litigant’s future access to the courts,
    should consider the following factors: (1) the
    litigant’s history of litigation and in particular
    whether it entailed vexatious, harassing or duplicative
    lawsuits; (2) the litigant’s motive in pursuing the
    litigation, e.g., does the litigant have an objective
    good faith expectation of prevailing?; (3) whether the
    litigant is represented by counsel; (4) whether the
    litigant has caused needless expense to other parties or
    has posed an unnecessary burden on the courts and their
    personnel; and (5) whether other sanctions would be
    adequate to protect the courts and other parties.
    Ultimately, the question the court must answer is
    whether a litigant who has a history of vexatious

                                   13
     Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 14 of 19



    litigation is likely to continue to abuse the judicial
    process and harass other parties.

Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986).

    The first factor weighs in favor of an injunction.

Plaintiff has filed seven prior cases in this District. Every

single one of these cases was dismissed at the Initial Review

stage, as lacking merit.

    The second factor also weighs in favor of an anti-filing

injunction. Plaintiff cannot have an “objective good faith

expectation of prevailing[.]” Safir, 792 F.2d at 24. In the

Initial Review Orders in plaintiff’s prior cases, the Court

provided plaintiff with careful and detailed instructions

regarding the requirements of pleading and jurisdiction, the law

applicable to his various claims, and the defects in his

complaints. For example, the Court has previously informed

plaintiff that he may not bring claims on behalf of a third

party. See Finney, et al. v. Dolan, et al., No. 3:19CV01782(KAD)

(D. Conn. Nov. 20, 2019), Doc. #9 at 5. The Court has informed

plaintiff on three prior occasions that the District Court does

not have subject matter jurisdiction over domestic relations or

child custody matters. See Finney v. Finney, et al., No.

3:14CV00093(RNC) (D. Conn. Feb. 3, 2014), Doc. #9 at 7-8; Finney

v. Lyfshitz, et al., No. 3:18CV01427(AWT) (D. Conn. Sept. 5,

2018), Doc. #8 at 10-16; Finney, et al. v. Dolan, et al., No.


                                   14
     Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 15 of 19



3:19CV01782(KAD) (D. Conn. Nov. 20, 2019), Doc. #9 at 6-8. The

Court has advised plaintiff of the impact of judicial immunity

in four of his prior cases. See Finney v. Finney, No.

3:14CV00093(RNC) (D. Conn. Feb. 3, 2014), Doc. #9 at 5-6; Finney

v. Farber, et al., No. 3:16CV01677(VAB) (D. Conn. Feb. 2, 2017),

Doc. #10 at 2; Finney v. Lyfshitz, No. 3:18CV01427(AWT) (D.

Conn. Sept. 5, 2018), Doc. #8 at 15-16; Finney, et al. v. Dolan,

et al., No. 3:19CV01782(KAD) (D. Conn. Nov. 20, 2019), Doc. #9

at 9. The Court has informed plaintiff of the requirements of

Rule 8(a) on at least two prior occasions. See Finney v.

Lyfshitz, et al., No. 3:18CV01427(AWT) (D. Conn. Sept. 8, 2018),

Doc. #8 at 8-9; Finney v. NJDMV, No. 3:19CV01360(KAD) (D. Conn.

Sept. 17, 2019), Doc. #8 at 10-11. Despite these prior orders,

plaintiff continues to file the same facially defective claims.

Accordingly, the Court concludes that plaintiff does not have an

objective good faith expectation of prevailing on these claims.

    The third factor, whether plaintiff is represented by

counsel, weighs against an injunction, because plaintiff here is

self-represented.

    The fourth factor, “whether the litigant has caused

needless expense to other parties or has posed an unnecessary

burden on the courts and their personnel[,]” Safir, 792 F.2d at

24, weighs strongly in favor of an injunction. No defendant has

been required to answer plaintiff’s claims in this or any of his

                                   15
     Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 16 of 19



prior cases, because each case has been dismissed at the initial

review stage sua sponte; thus, no “needless expense” has been

caused to other parties. Id. However, plaintiff has undoubtedly

“posed an unnecessary burden on the courts and their personnel.”

Id. Plaintiff has a history of filing frivolous claims, some of

which run to hundreds of pages. The Complaint in this matter,

including attachments, is 404 pages long. In one of plaintiff’s

more recent cases, Finney, et al. v. Dolan, et al., No.

3:19CV01782(KAD), his Complaint was 187 pages long. Despite the

length of these documents, in neither case did plaintiff set

forth a coherent claim for relief. In addition, plaintiff has

continued filing documents in closed cases. See Finney v.

Finney, et al., No. 3:14CV00093(RNC) (five documents filed after

case dismissed); Finney v. Farber, et al., No. 3:16CV01677(VAB)

(two documents filed after case dismissed). The Court has borne

the burden of responding to these submissions, rather than

permitting plaintiff to effect service on defendants, but the

burden is still substantial and unwarranted.2

     Finally, the fifth factor weighs in favor of an injunction

because “other sanctions would be [in]adequate to protect the




2 In this regard, the Court notes that plaintiff has now twice
attempted to bring a cause of action on behalf of Olivieri,
without any indication that she consents, despite being advised
that is not permissible. Being named as a plaintiff could expose
Olivieri to collateral consequences and burdens.
                                   16
     Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 17 of 19



courts and other parties.” Safir, 792 F.2d at 24. Plaintiff

appears to be indigent; thus, financial sanctions would be

meaningless and unenforceable. See In re Martin-Trigona, 737

F.2d at 1262 (noting that monetary sanctions may be unproductive

where a litigant has demonstrated lack of assets); Lacy v.

Principi, 317 F. Supp. 2d 444, 449 (S.D.N.Y. 2004). Plaintiff

has been undeterred by the Court’s prior orders and dismissals.

No amount of explanation has affected his determination to

continue asserting these claims. The Court thus finds that no

sanctions short of an anti-filing injunction would be effective.

    The Court finds, based on his history, that “plaintiff is

likely to continue to abuse the judicial process[.]” Safir, 792

F.2d at 24. The Court therefore recommends that a permanent

anti-filing injunction be issued. Specifically, the Court

recommends that John Finney be permanently enjoined from:

    (1) bringing any future case as a self-represented
    plaintiff in the District of Connecticut without the
    Court’s prior permission; and
    (2) filing any papers in connection with any case
    previously filed or currently pending in the District of
    Connecticut unless either:
         (a) such submission is a required response to a filing
         submitted by his adversary, or,
         (b) prior to filing:
              (i) he files a one-page written application to
              the Court for permission to file papers in that
              case;
              (ii) in that one-page written application, he
              explains why he seeks permission to file such
              papers;
              (iii) the Court grants his application in a
              written order; and

                                   17
        Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 18 of 19



                   (iv) he submits a copy of the Court's order
                   granting him permission to file papers with the
                   papers he has been allowed to file.

See Miller v. Stallworth, No. 3:19CV00484(CSH), 2019 WL 3080913,

at *2 (D. Conn. Jul. 15, 2019), imposing injunction recommended

in Miller v. Stallworth, 2019 WL 3083071, at *5 (D. Conn. May

21, 2019).

    The Court notes that plaintiff has sometimes filed actions

under the names “John K. Finney” or “John Kell Finney,” and that

he has now twice attempted to bring an action on behalf of

Olivieri. Accordingly, the Court recommends that the permanent

injunction described herein apply to plaintiff under whatever

name he should choose to bring an action as a self-represented

party, and to any attempts by plaintiff to file actions on

behalf of Olivieri, or any other person.

VIII.        Conclusion

    For the reasons set forth above, the Court recommends that

the Complaint be DISMISSED, with prejudice. The Court further

recommends     that   the   permanent   injunction    described    above   be

issued.

    This is a recommended ruling. See Fed. R. Civ. P. 72(b)(1).

Any objections to this recommended ruling must be filed with the

Clerk of the Court within fourteen (14) days after the filing of

this ruling. See Fed. R. Civ. P. 72(b)(2). Plaintiff receives

notice by mail. Accordingly, any objection must be filed on or

                                      18
     Case 3:20-cv-00158-JCH Document 10 Filed 02/24/20 Page 19 of 19



before March 16, 2020. Failure to file an objection within this

time frame will preclude appellate review. See 28 U.S.C.

§636(b)(1); Rules 72, 6(a) and 6(d) of the Federal Rules of

Civil Procedure; D. Conn. L. Civ. R. 72.2(a); Small v. Secretary

of H.H.S., 892 F.2d 15 (2d Cir. 1989) (per curiam); F.D.I.C. v.

Hillcrest Assoc., 66 F.3d 566, 569 (2d Cir. 1995).

    SO ORDERED at New Haven, Connecticut, this 24th day of

February, 2020.

                                           /s/
                                  HON. SARAH A. L. MERRIAM
                                  UNITED STATES MAGISTRATE JUDGE




                                   19
